COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  MARK BLAIR,                                                 No. 08-19-00304-CV
                                                  §
                    Appellant,                                   Appeal from the
                                                  §
  v.                                                           112th District Court
                                                  §
  RITA GAIL BLAIR,                                          of Reagan County, Texas
                                                  §
                    Appellee.                                      (TC# 1870)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 7TH DAY OF FEBRUARY, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.